Case 14-06277        Doc 44     Filed 05/07/19     Entered 05/07/19 13:29:21          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-06277
         Janval M Alexander

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/25/2014.

         2) The plan was confirmed on 05/30/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/22/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/26/2019.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,700.00.

         10) Amount of unsecured claims discharged without payment: $228,282.58.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-06277       Doc 44         Filed 05/07/19    Entered 05/07/19 13:29:21                 Desc         Page 2
                                                    of 4



 Receipts:

        Total paid by or on behalf of the debtor                $35,418.50
        Less amount refunded to debtor                             $470.50

 NET RECEIPTS:                                                                                     $34,948.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,700.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $1,658.12
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $5,358.12

 Attorney fees paid and disclosed by debtor:                   $300.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 CAVALRY INVESTMENTS               Unsecured            NA         289.04           289.04          29.15       0.00
 CITY OF CHICAGO DEPT OF FINANCE   Unsecured      1,342.37       1,172.79         1,172.79        118.28        0.00
 CORPORATE AMERICA FAMILY CU       Unsecured            NA         279.38           279.38          28.18       0.00
 GREATER SUBURBAN ACCEPTANCE       Unsecured            NA         457.90           457.90          46.18       0.00
 GREATER SUBURBAN ACCEPTANCE       Secured        7,600.00       7,600.00         7,600.00      7,600.00     891.65
 ILLINOIS BELL TELEPHONE COMPAN    Unsecured            NA         909.69           909.69          91.74       0.00
 ILLINOIS DEPT OF REVENUE          Unsecured            NA          66.50            66.50           6.71       0.00
 ILLINOIS DEPT OF REVENUE          Priority          169.00        952.33           952.33        952.33        0.00
 ILLINOIS TOLLWAY                  Unsecured     66,158.00    175,660.35       175,660.35      17,715.42        0.00
 JEFFERSON CAPITAL SYSTEMS         Unsecured            NA         320.00           320.00          32.27       0.00
 PEOPLES GAS LIGHT & COKE CO       Unsecured         258.00        257.86           257.86          26.01       0.00
 QUANTUM3 GROUP                    Unsecured      1,908.69       1,918.24         1,918.24        193.46        0.00
 PAMELA G MCGUIRE                  Unsecured         827.00           NA               NA            0.00       0.00
 PEOPLES GAS                       Unsecured         300.00           NA               NA            0.00       0.00
 PINNACLE CREDIT SERVICE           Unsecured      1,328.00            NA               NA            0.00       0.00
 RENTDEBT AUTOMATED                Unsecured      7,386.00            NA               NA            0.00       0.00
 SAFEGUARD SELF STORAGE            Unsecured         330.23           NA               NA            0.00       0.00
 SOUTH HIGH SCHOOL                 Unsecured         337.50           NA               NA            0.00       0.00
 STERLING UNI                      Unsecured         360.00           NA               NA            0.00       0.00
 TRAVELERS PERSONAL INSURANCE      Unsecured         263.00           NA               NA            0.00       0.00
 ATG CREDIT                        Unsecured          41.00           NA               NA            0.00       0.00
 BH MANAGEMENT SERVICES            Unsecured      1,919.00            NA               NA            0.00       0.00
 CU RECOVERY                       Unsecured         321.00           NA               NA            0.00       0.00
 CAINE & WEINER                    Unsecured         919.00           NA               NA            0.00       0.00
 ILLINOIS STATE TOLL HWY AUTHOR    Unsecured      1,214.00            NA               NA            0.00       0.00
 VERIZON WIRELESS                  Unsecured         700.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-06277       Doc 44        Filed 05/07/19    Entered 05/07/19 13:29:21                Desc         Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim           Claim         Claim       Principal        Int.
 Name                                Class    Scheduled        Asserted      Allowed        Paid           Paid
 ACCEPTANCE NOW                   Unsecured      2,470.00              NA           NA            0.00         0.00
 ACCEPTANCE NOW                   Unsecured      2,326.00              NA           NA            0.00         0.00
 ARNOLD SCOTT HARRIS              Unsecured         169.00             NA           NA            0.00         0.00
 ILLINOIS TOLLWAY AUTHORITY       Unsecured      2,000.00              NA           NA            0.00         0.00
 WILL COUNTY                      Unsecured         727.00             NA           NA            0.00         0.00
 WILL COUNTY                      Unsecured         120.00             NA           NA            0.00         0.00
 ASSET RECOVERY SOLUTIO           Unsecured      9,278.00              NA           NA            0.00         0.00
 EDUCATION DEPT OF ED/NELNET      Unsecured      1,645.00              NA           NA            0.00         0.00
 WILL COUNTY CIRCUIT COURT        Unsecured      1,101.00              NA           NA            0.00         0.00
 DUPAGE COUNTY CIRCUIT COURT      Unsecured      5,700.00              NA           NA            0.00         0.00
 DUPAGE EMERG PHYS CONV CARE      Unsecured         115.00             NA           NA            0.00         0.00
 IDES BENEFIT REPAYMENTS          Unsecured     20,879.50              NA           NA            0.00         0.00
 MED BUSINESS BUREAU              Unsecured         115.00             NA           NA            0.00         0.00
 MERCHANTS CREDIT GUIDE           Unsecured         638.00             NA           NA            0.00         0.00
 NATIONAL PROPERTY INVESTORS II   Unsecured      3,354.00              NA           NA            0.00         0.00
 TEXAS GUARANTEED STUDENT LOA     Unsecured     16,151.00       13,689.82     13,689.82      1,380.62          0.00
 THE ROOMPLACE                    Unsecured           0.00             NA           NA            0.00         0.00
 US DEPARTMENT OF EDUCATION       Unsecured      3,041.00         4,738.54     4,738.54        477.88          0.00


 Summary of Disbursements to Creditors:
                                                                Claim            Principal               Interest
                                                              Allowed                Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00              $0.00                  $0.00
       Mortgage Arrearage                                        $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                               $7,600.00          $7,600.00                $891.65
       All Other Secured                                         $0.00              $0.00                  $0.00
 TOTAL SECURED:                                              $7,600.00          $7,600.00                $891.65

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00               $0.00                  $0.00
        Domestic Support Ongoing                                $0.00               $0.00                  $0.00
        All Other Priority                                    $952.33             $952.33                  $0.00
 TOTAL PRIORITY:                                              $952.33             $952.33                  $0.00

 GENERAL UNSECURED PAYMENTS:                            $199,760.11           $20,145.90                   $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-06277        Doc 44      Filed 05/07/19     Entered 05/07/19 13:29:21            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $5,358.12
         Disbursements to Creditors                            $29,589.88

 TOTAL DISBURSEMENTS :                                                                     $34,948.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/07/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
